       Case 2:20-cv-01453-EEF-JVM Document 1-2 Filed 05/14/20 Page 1 of 1

[][j^7
11^Japan Shipping Services Co., Ltd.

                                                                                                       13 May 2020

                                         SHIP VALUATION


Ordered by     Messrs. Osaka Fleet Co., Ltd.



To whom it may concern,


                                   Valuation of M/V Atlantic Venus



  Vessel’s Name Atlantic Venus                         Type Bulk Carrier

        Built Year 2012/08                       Built Yard Fukuoka Shipbuilding, Nagasaki, Japan

    I MO Number 9628257                       Deadweight 33,677



We as shipbrokers, evaluate the above vessel’s price to be at:


                                             US$ 9,500,000.-


                  (US Dollars Nine Millions and Five Hundred Thousand only)


This price evaluation is given to the best of our knowledge, on the basis of willing Buyers and willing
Sellers, with fairly prompt delivery in a region acceptable to both Buyers and Sellers, in a fairly good
condition, wear and tear excepted, free of any charter-party and/or commitment of any kind.

This evaluation is based on present market conditions, taking also into account the particularities
of this type of vessel.
This evaluation is given in good faith. However neither the Company, nor its employees shall be
liable in anyways for any error and/or omissions and/or decisions made based on this evaluation.




                                                                                            Mikio Harigae
                                                                                            Director




                                            Japan Shipping Services Co., Ltd.
                 7F., Shinbashi 2-Chome MT Bldg., 2-5-5, Shinbashi, Minato-ku, Tokyo, 105-0004 Japan
                              Tel: +81 3 3580 7733 | Fax +81 3 3580 7737 | info@jship.co.jp
                                                                                                   EXHIBIT "A"
